Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings were received on 01/14/2021.  These drawings are accepted.

Allowable Subject Matter
Claims 1-8 and 14-1919 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of the claimed structure and function is not found nor suggest by the prior art of record. 
In detail claim 14 recites an apparatus .. the electronic circuitry being coupled to an input connector and adapted to use an output voltage received via the input connector to provide power to the electronic device; a removable, external power adapter, the removable, external power adapter comprising a case, a prong connector for receiving household AC voltage from an electrical outlet, and an output connector for providing the output voltage; and a depression formed into the housing, sized and shaped to enclose the case; wherein the output voltage is lower than the household AC voltage; the input connector, is adapted for receiving the output voltage from the external power adapter when the external power adapter is installed into the depression, and, absent the output voltage received via the input connector, the apparatus is incapable of providing power to the electronic device.. is not found nor suggested by the prior art of record. 
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836